                 Case 2:20-cv-01153-DMF Document 1 Filed 06/10/20 Page 1 of 4



1    LAW OFFICES OF WILLIAM R. McGEE, APLC
     Kevin A. Alexander II, State Bar No. 034578
2    Kevin.LemonLaw@gmail.com
     701 Palomar Airport Road, Suite 250
3    Carlsbad, California 92011
     T: (760) 438-1047
4    F: (760) 438-1056
5    Attorney for Plaintiff
6                                UNITED STATES DISTRICT COURT
7                                       DISTRICT OF ARIZONA
8    Yolanda Y. Gonzalez,                           )   Case No.:
                                                    )
9                                Plaintiffs,        )   COMPLAINT FOR RESTITUTION AND
                                                    )   DAMAGES
10   v.                                             )
                                                    )   [VIOLATION OF THE MAGNUSON-MOSS
11   FCA US LLC,                                    )   WARRANTY ACT AND VIOLATION OF
                                                    )   THE ARIZONA MOTOR VEHICLE
12                               Defendant.         )   WARRANTIES ACT]
                                                    )
13                                                  )   DEMAND FOR JURY TRIAL
14          TO THIS HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
15   RECORD HEREIN:
16          Yolanda Y. Gonzalez (hereinafter “Plaintiff”) alleges as follows:
17                                             JURISDICTION
18          1.      The District Court has jurisdiction to hear this matter under 28 U.S.C. section
19   1331 as there is a federal question pursuant to the Magnuson-Moss Warranty Act, 15
20   U.S.C. section 2301 et seq. (hereinafter "Mag-Moss" of "Federal Lemon Law").
21          2.      Jurisdiction over Plaintiff’s A.R.S. section 44-1261 et seq. state claim is proper
22   under 28 U.S. Code section 1367 as there is pendent jurisdiction in that all claims share
23   a common nucleus of operative fact.
24          3.      Plaintiff is a citizen of the State of Arizona, residing in Maricopa County.
25          4.      Plaintiff is informed and believes, and thereon alleges, that at all times herein,
26   FCA US LLC (hereinafter "Defendant") is and was a foreign corporation and registered to
27   do business in the State of Arizona and doing business in the County where Plaintiffs
28   reside thereby making venue appropriate.

                                               1 - COMPLAINT
                Case 2:20-cv-01153-DMF Document 1 Filed 06/10/20 Page 2 of 4



1                                   GENERAL ALLEGATIONS
2          5.      Plaintiff realleges and incorporates by reference paragraphs 1-4 in this
3    Complaint.
4          6.      Plaintiff is informed and believes, and thereon alleges, that Defendant is
5    engaged in the manufacture, sale, supply and distribution of motor vehicles and attendant
6    warranties. Defendant supplies its products and services to the Arizona consuming public
7    through its authorized dealerships. Plaintiff is further informed and believes, and thereon
8    alleges, that Defendant is the proper corporate entity defendant in the instant lawsuit.
9          7.      Defendant is subject to the provisions of the Mag-Moss and A.R.S. section
10   44-1261 et seq., the Motor Vehicles Warranty Act (hereinafter the "Arizona Lemon Law").
11         8.      On or about April 29, 2018, Plaintiff purchased and/or leased a 2018 Jeep
12   Cherokee, vehicle identification number 1C4PJLLB3JD584592 (hereinafter the "Subject
13   Vehicle").
14         9.      In connections with Plaintiff’s purchase of the Subject Vehicle, Defendant
15   issued and supplied Plaintiffs with its written warranty.
16         10.     The Subject Vehicle suffered from many different serious defect(s) and
17   nonconformity(s) to warranty, included but not limited to the transmission and being out of
18   service for repair for an excessive number of days. The forgoing defect(s) and
19   nonconformity(s) to warranty manifested themselves within the applicable express
20   warranty.
21         11.     Plaintiff delivered the Subject Vehicle to Defendant's authorized service and
22   repair facility for repair of the aforementioned nonconformity(s) on numerous occasions.
23         12.     Defendant has not and/or has refused to conform the Subject Vehicle to the
24   applicable express and implied warranties after a reasonable number of attempts. The
25   Subject Vehicle remains defective and nonconforming.
26         13.     Plaintiff is a "consumer" pursuant to Mag-Moss and Arizona Lemon Law.
27         14.     The Subject Vehicle is a "consumer product" pursuant to Mag-Moss and a
28   "motor vehicle" pursuant to the Arizona Lemon Law.

                                          2 - COMPLAINT
               Case 2:20-cv-01153-DMF Document 1 Filed 06/10/20 Page 3 of 4



1            15.       Defendant is a "supplier," "warrantor," and/or manufacturer pursuant to
2    Mag-Moss and the Arizona Lemon Law.
3            16.      Defendant issued a warranty to Plaintiff, which is a "written warranty" pursuant
4    to Mag-Moss and the Arizona Lemon Law.
5          COUNT 1 - BREACH OF WRITTEN WARRANTY PURUSAUNT TO MAG-MOSS
6            17.      Plaintiff realleges and incorporates by reference paragraphs 1-16 in this
7    Complaint.
8            18.      By failure of Defendant to timely remedy the defects as alleged above, or to
9    issue an refund or replacement, Defendant is in breach of its obligations under Mag-Moss.
10           19.      Plaintiff is entitled to revoke acceptance of the Subject Vehicle under
11   Mag-Moss.
12           20.      Plaintiff is entitled to all incidental, consequential and general damages
13   resulting from Defendant's failure to comply with its obligations under Mag-Moss.
14           21.      Plaintiff is entitled to recover as part of the judgment a sum equal to the
15   aggregate amount of costs and expenses, including attorneys' fees, reasonably incurred
16   in connection with the commencement and prosecution of this action.
17           22.      WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
18                    a.    For rescission of the contract and restitution of all consideration;
19                    b.    For actual compensatory and general damages according to proof at
20   time of trial;
21                    c.    Prejudgment interest from date of rescission;
22                    d.    For attorneys' fees incurred herein according to proof;
23                    e.    For costs of suit incurred herein; and
24                    f.    For such other and further relief as the Court deems just and proper.
25   ///
26   ///
27   ///
28   ///

                                              3 - COMPLAINT
               Case 2:20-cv-01153-DMF Document 1 Filed 06/10/20 Page 4 of 4



1                          COUNT 2 - VIOLATION OF THE ARIZONA LEMON LAW
2           23.       Plaintiff realleges and incorporates by reference paragraphs 1-22 in this
3    Complaint.
4           24.       By failure of Defendant to timely remedy the defects as alleged above, or to
5    issue an refund or replacement, Defendant is in breach of its obligations under the Arizona
6    Lemon Law.
7           25.       Plaintiff is entitled to revoke acceptance of the Subject Vehicle under Arizona
8    Lemon Law.
9           26.       Plaintiff is entitled to all incidental, consequential and general damages
10   resulting from Defendant's failure to comply with its obligations under Arizona Lemon Law.
11          27.       Plaintiff is entitled to recover as part of the judgment a sum equal to the
12   aggregate amount of costs and expenses, including attorneys' fees, reasonably incurred
13   in connection with the commencement and prosecution of this action.
14          28.       WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
15                    a.      For rescission of the contract and restitution of all consideration;
16                    b.      For actual compensatory and general damages according to proof at
17   time of trial;
18                    c.      Prejudgment interest from date of rescission;
19                    d.      For attorneys' fees incurred herein according to proof;
20                    e.      For costs of suit incurred herein; and
21                    f.      For such other and further relief as the Court deems just and proper.
22   DATED:       June 10, 2020                            LAW OFFICES OF WILLIAM R. McGEE
23
24
                                                              By:      /s/ Kevin A. Alexander II
25                                                                     KEVIN A. ALEXANDER II
                                                                       Attorney for Plaintiff
26
27
28

                                               4 - COMPLAINT
